EXHIBIT 10.1
 
TERMINATION AGREEMENT
 
This Termination Agreement (the “Agreement”) is made this 12th day of August,
2011 (the “Effective Date”), by and between BioLargo, Inc., a Delaware
corporation, having a principal place of business at 16333 Phoebe, La Mirada,
California, (“BioLargo”), and Isan USA, Inc., a California corporation, having a
principal place of business at 2003 Chopin Way, Oceanside, California (“Isan
USA”). Each of BioLargo and Isan USA is a “Party”, and the both are collectively
referred to herein as the “Parties”.
 
RECITALS
 
WHEREAS, the Parties entered into a Sub-License Agreement (the “Sub-License
Agreement”) on March 26, 2010, pursuant to which BioLargo granted to Isan USA an
exclusive license in certain fields of use with respect to certain intellectual
property related to the Isan iodine disinfection system.
 
WHEREAS, the Parties desire to mutually terminate the Sub-License Agreement.
 
NOW, THEREFORE, incorporating the foregoing recitals, for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and for the mutual covenants contained in this Agreement, the
Parties hereby agree as follows:
 
1.           Termination.  Effective August 12, 2011, the Parties hereby
terminate the Sub-License Agreement. Isan USA shall have no further rights to
use, exploit, develop and commercialize the Intellectual Property, as that term
is defined in the Sub-License Agreement, and shall have no further obligation to
make payments to BioLargo. All prior payments made by Isan USA to BioLargo are
fully earned and non-refundable, and BioLargo shall have no further obligations
to Isan USA.
 
2.           Isan Name. The Sub-License Agreement granted permission to Isan USA
to use the word “Isan” in (i) its corporate name and in the name of any
affiliated entities that Licensee may elect to form in connection with this
License, (ii) the branding, marketing, sale and sublicensing of the Licensed
Processes and/or Licensed Products, and (iii) in all other uses and applications
as Licensee may deem to be appropriate in connection with this License. Licensee
agrees to remove the word “Isan” from its corporate name within thirty days of
the effective date of this termination agreement.
 
3.           Future License Opportunities. The Parties shall have the right, but
not the obligation, to consider future business opportunities together should
such opportunities arise. While Isan USA retains no rights to the Intellectual
Property, BioLargo will consider business opportunities presented by Isan USA.
 
4.           Representations Regarding Improvements. Isan USA represents and
warrants that during the term of the Sub-License Agreement it made no inventions
or discoveries relating to the Intellectual Property that would be considered
“New Inventions”, as that term is defined in the Sub-License Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Obligations and Rights Upon Termination.  Isan USA agrees to abide
by the terms of the Sub-License Agreement relating to rights and obligations
upon termination.
 
6.           General Provisions.
 
a.      Entire Agreement. This Agreement contains the sole and entire agreement
and understanding of the Parties with respect to the entire subject matter of
this Agreement, and any and all prior discussions, negotiations, commitments and
understandings, whether oral or otherwise, related to the subject matter of this
Agreement are hereby merged herein and shall be of no further force or effect.
 
b.      Costs and Attorneys Fees. If any action, suit, arbitration or other
proceeding is instituted to remedy, prevent or obtain relief from a default in
the performance by any Party to this Agreement of its obligations under this
Agreement, the prevailing Party shall recover all of such Party’s reasonable
attorneys’ fees incurred in each and every such action, suit, arbitration or
other proceeding, including any and all appeals or petitions therefrom. 
 
IN WITNESS WHEREOF, the Parties have executed this Termination Agreement as of
the date set forth above.

     
Licensor
BIOLARGO, INC.
 
/s/ Dennis P. Calvert
 
Licensee
ISAN USA, INC.
 
/s/ Bert Fenenga
By: Dennis P. Calvert
Title: President
 
By:  Bert Fenenga
Title: Chief Executive Officer
     


